Citation Nr: 0329676	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  98-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO increased a rating of post-traumatic 
stress disorder from 10 percent to 50 percent disabling. 

The veteran testified at an RO hearing in April 1999.  In 
addition, the veteran testified before the undersigned 
Veterans Law Judge at a travel board hearing in April 2003.  
Transcripts of these hearings have been associated with the 
claims file.


REMAND

The issue before the Board is entitlement to an increased 
evaluation for post-traumatic stress disorder, currently 
rated as 50 percent disabling.  The Board notes that the 
veteran has not had a VA post-traumatic stress disorder 
examination since being hospitalized in May and June of 2000.  
His last VA examination for post-traumatic stress disorder 
was in December 1998.  At that examination GAF score was 45.  
VA outpatient treatment records in early 2000 indicated GAF 
scores in the 60s but on hospitalization in April 2000 GAF 
score was 35.  Recent outpatient treatment records in 2002 
indicated that PTSD was in remission and that the manic 
episode in April 2000 had been medication induced.  The Board 
finds that the veteran should be afforded another VA 
examination to more accurately assess his post-traumatic 
stress disorder symptoms.  Accordingly, this case is hereby 
REMANDED to the RO for the following action:

Schedule the veteran for a post-traumatic 
stress disorder examination.  The 
examiner should address the veteran's 
occupational and social impairment due to 
PTSD, and his judgment, thinking, and 
mood.  The examiner should note whether 
the veteran has any suicidal ideation or 
obsessional rituals which interfere with 
routine activities.  The examiner should 
also address whether the veteran's speech 
is intermittently illogical, obscure, or 
irrelevant, whether the veteran has near-
continuous panic or depression affecting 
his ability to function independently, 
appropriately and effectively, whether 
the veteran has an impaired impulse 
control, and whether the veteran exhibits 
spatial disorientation.  The examiner 
should also address whether the veteran 
neglects his personal appearance or 
hygiene, whether he has difficulty in 
adapting to stressful circumstances, and 
the extent of the veteran's inability to 
establish and maintain effective 
relationships, especially with his 
family.  The examiner should include the 
veteran's GAF score based on his PTSD.

The veteran is apprised that if he fails 
to report for the examination scheduled 
in conjunction with his claim for 
increase, his claim may be denied if he 
cannot show good cause for his failure to 
report.  38 C.F.R. § 3.655 (2003).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




